February 3, 1933. The opinion of the Court was delivered by
The appealing defendant, Frigidaire Corporation, sued by the plaintiff, in the county Court of Richland County, appeared for the sole purpose of objecting to the jurisdiction of the Court, and moved for an order vacating and setting aside the attempted service of the summons and *Page 476 
complaint in the action on it. It contended that it was a foreign corporation, not doing business in this state, and that J.R. Little, upon whom the summons and complaint were served, was not its agent.
The county Judge, Hon. M.S. Whaley, decided against the contentions of the appellant, and held that the service was valid and that the Court had jurisdiction.
The appeal involves two questions of fact: First, was the appellant doing business in this state at the time of the attempted service? And, second, was Little its duly authorized agent at the time the service of the summons and complaint were made on him?
There was sufficient evidence submitted to the county Judge to sustain his conclusions. That being so, his order, appealed from, which will be reported, is affirmed.
MESSRS. JUSTICES STABLER and BONHAM, and MR. ACTING ASSOCIATE JUSTICE C.C. FEATHERSTONE, Circuit Judge, concur.